Fourth Court of Appeals
                               San Antonio, Texas
                                     August 20, 2021

                                  No. 04-21-00238-CV

                             CC&T ENTERPRISES, LLC,
                                    Appellant

                                            v.

                     THE TEXAS 1031 EXCHANGE COMPANY,
                                   Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 18-484
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER

    The district clerk’s request for an extension of time to file the clerk’s record is
GRANTED. The clerk’s record is due on or before September 2, 2021.




                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court